DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA (U.S. Publication No. 2015/0191047, hereinafter KOJIMA) as evidenced by WO2017/195382 in view of MABUCHI et al. (U.S. Publication No. 2014/0296373, hereinafter MABUCHI) in further view of MIYAZAKI et al. (U.S. Publication No. 2016/0052340, hereinafter MIYAZAKI).
To further advance the prosecution of this invention, TAKENAKA (U.S. Publication No. 2019/0176520) which is an English equivalent of WO 2017/195382 will be used in the rejection. 
Regarding claims 1 and 2, KOJIMA teaches a studless winter tires comprises a rubber composition A containing at least a rubber component and a softener. The rubber component of the rubber composition A includes a natural rubber (NR) and polybutadiene rubber (BR). The NR content based on 100% by mass of the rubber component is 30% by mass or more and less than 80% [0029-0032]. The rubber composition A may contain any BR including BR 730, BR51, BR 1220, BR1250H, and etc. The BRs may be used alone or in combination of two or more [0033]. The BR content based on 100% by mass of the rubber component is 20% or more to 70% or less [0036]. BR1220 is an un-modified butadiene rubber. As evidenced by TAKENAKA, BR 1250H is a modified BR (tin-modified BR) obtained by performing polymerization of 1,3-butadiene with a lithium initiator and then adding a tin compound, and further having the molecular terminals bonded with a tin-carbon bond, a butadiene rubber (modified BR for silica) having an alkoxysilane condensate compound in an active terminal thereof [0023]. The rubber composition A preferably contains silica, in the amount of 10 parts by mass or more to 80 parts by mass or less [0050-0053]. 
However, KOJIMA does not teach a preferred embodiment of the amount of modified BR. 
Given KOJIMA teaches the rubber composition A comprises two or more of polybutadienes (BR) and the BR content based on 100% by mass of the rubber component is 20% or more to 70% or less [0033 and 0036], it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims 
However, KOJIMA does not teach 1 to 20 parts by mass of farnesene resin and 1 to 20 parts by mass of terpene resin, both based on 100 parts by mass of the rubber component. 
In the same field of endeavor of studless winter tires (Abstract), MABUCHI teaches the rubber composition comprising 1 to 50 parts of farnesene resin (Abstract; [0010 and 0060]). The farnesene resin provides improvement in performance on ice and snow and the abrasion resistance and the effects of suppressing changes in hardness and discoloration on the tire surface [0060]. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the farnesene resin of MABUCHI with the studless tire of KOJIMA for the benefit of improvement in performance on ice and snow and the abrasion resistance and the effects of suppressing changes in hardness and discoloration on the tire surface as taught by MABUCHI [0060]. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
However, the combined disclosures of KOJIMA and MABUCHI do not teach 1 to 20 parts by mass of a terpene resin. 
In the same field of endeavor of a studless winter tire, MIYAZAKI teaches the tire comprising a tread rubber composition containing a resins as a softener which includes terpene-based resin [0068]. 
Given KOJIMA and MABUCHI teaches the rubber composition comprises softener (KOJIMA [0029 and 0038])]/softening agent (MABUCHI [0072]), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the softener/softening agent of KOJIMA/MABUCHI for the softener (terpene resin) of MIYZAKI with the rubber composition of KOJIMA/MABUCHI for the benefit of its art recognized function as a softener in the studless winter tires (i.e. improve traction). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Regarding claim 5, KOJIMA teaches a studless winter tires comprises a rubber composition A containing at least a rubber component and a softener. The rubber component of the rubber composition A includes a natural rubber (NR) and polybutadiene rubber (BR). The NR content based on 100% by mass of the rubber component is 30% by mass or more and less than 80% [0029-0032]. The rubber composition A may contain any BR including BR 730, BR51, BR 1220, BR1250H, and etc. The BRs may be used alone or in combination of two or more [0033]. BR1220 is an un-modified butadiene rubber. The BR content based on 100% by mass of the rubber component is 20% or more to 70% or less [0036]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA (U.S. Publication No. 2015/0191047, hereinafter KOJIMA) as evidenced by WO2017/195382 in view of MABUCHI et al. (U.S. Publication No. 2014/0296373, hereinafter MABUCHI) in view of MIYAZAKI et al. (U.S. Publication No. 2016/0052340, hereinafter MIYAZAKI) in further view of WO 2017/195392 (hereinafter, TAKENAKA).
Regarding claim 3, the combined disclosures of KOJIMA, MABUCHI, and MIYAZAKI substantially teaches the present invention, see paragraphs 7-15 above.
However, the combined disclosures do not teach the rubber composition for a tread further comprises 1 to 20 parts by mass of a cyclopentadiene resin.  
In the same field of endeavor of winter tires, TAKENAKA teaches the rubber composition comprising cyclopentadiene resin in the amount of from 2.5 parts to 30 parts based on 100 parts of the rubber component [0011-0013 and 0033]. The cyclopentadiene resin provides hardness, moldability, and viscosity of the rubber composition [0033]. The winter tires have a tread comprising a rubber composition comprising cyclopentadiene resin, silica, and a rubber component containing a natural rubber provides a winter tire having excellent on-ice performance, snow-blocking performance, snow-resistant performance, and low fuel consumption performance without impairing wet performance and abrasion resistance index. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have obvious to have provided the cyclopentadiene resin of TAKENAKA with the winter studless tire of KOJIMA, MABUCHI, and MIYAZAKI for the benefit of providing hardness, moldability, and viscosity of the rubber composition as taught by TAKENAKA. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA (U.S. Publication No. 2015/0191047, hereinafter KOJIMA) as evidenced by WO2017/195382 in view of MABUCHI et al. (U.S. Publication No. 2014/0296373, hereinafter MABUCHI) in view of MIYAZAKI et al. (U.S. Publication No. 2016/0052340, hereinafter MIYAZAKI) in further view of WO 2015/182778 (hereinafter, SAKURAI).
Regarding claim 3, the combined disclosures of KOJIMA, MABUCHI, and MIYAZAKI substantially teaches the present invention, see paragraphs 7-15 above. 
However, the combined disclosures do not teach the rubber composition for a tread further comprises 1 to 20 parts by mass of a cyclopentadiene resin.  
In the same field of endeavor of rubber composition for tires, SAKURAI teaches rubber composition comprises resins including cyclopentadiene in the amount of 5 to 50 parts by mass with respect to 100 parts by mass of the rubber component ([0006 and 0011-0012]). The cyclopentadiene resin provide improving on-snow performance and bad road durability of the pneumatic tire [0007 and 0012]. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the cyclopentadiene resin of SAKURAI with the combined disclosures of KOJIMA, MABUCHI, and MIYAZAKI for the benefit of improving on-snow performance and bad road durability of the pneumatic tire as taught by SAKURAI [0007 and 0012]. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered and the Office Action mailed 10/14/2021 has been modified in light of the amendments. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763